DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2007/0188538 to Izuo.
With regard to Claim 1, Izuo teaches (fig. 1) a liquid ejection apparatus (20) comprising: 
a liquid ejection head (24) having a plurality of nozzles (23); 
a cap (41) configured to cover the plurality of nozzles (23); 
an electrode (57) accommodated in the cap (41); 
a voltage application circuit (53) configured to apply voltage between the liquid ejection head (24) and the electrode (57) [0046]; 
a signal output circuit (54) connected to the electrode (57) and configured to output a signal indicating a potential of the electrode [0046]; and 
a controller (70) configured to perform [0020]: 
causing the voltage application circuit (53) to apply the voltage [0049-0050, 0053]; 
driving the liquid ejection head (24) for causing a certain nozzle (23) to eject liquid toward the cap (41) in a state where the plurality of nozzles face the cap (41) [0043 and 0052]; 
receiving the signal from the signal output circuit (54) [0052]; 
determining, based on the received signal, whether the certain nozzle has ejected liquid normally [0040 and 0061]; 
determining, based on the received signal, whether a leakage current has occurred between the certain nozzle and the electrode [0057]; and 
specifying the certain nozzle as a leakage nozzle if the leakage current has occurred between the certain nozzle and the electrode [0061].
With regard to Claim 2, Izuo teaches (fig. 9) wherein the liquid ejection apparatus (20) further comprises a relative movement device (90) configured to cause movement of the liquid ejection head (24) and the cap (41) relative to each other, and wherein the controller (70) is configured to cause the relative movement device to form a capping state in which the cap covers the plurality of nozzles and faces the liquid ejection head [0040].
With regard to Claim 3, Izuo teaches wherein the controller (70) is configured to cause the relative movement device (90) to form an uncapping state in which the cap is spaced from the liquid ejection head (24) in response to determining that the leakage current has occurred [0054-0055].
With regard to Claim 4, Izuo teaches wherein the liquid ejection head (24) has a nozzle surface (27), the nozzle surface having the plurality of nozzles (23), wherein the controller (70) is configured to cause the relative movement device (90) to move the liquid ejection head (24) and the cap device (41) relative to each other in a certain direction along the nozzle surface, and wherein the controller (70) is configured to perform: causing the relative movement device to form a first capping state in which the liquid ejection head relative to the cap is located at a first position in the certain direction; causing the relative movement device to form the uncapping state in response to determining that the leakage current has occurred; and after the uncapping state is formed, causing the relative movement device to form a second capping state in which the liquid ejection head relative to the cap is located at a second position different from the first position in the certain direction [0055 and 0072].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izuo as modified by US 2021/0300030 to Kubo.
With regard to Claim 5, Izuo teaches the claimed invention except for wherein the cap has a lip portion protruding toward the liquid ejection head, the lip portion being disposed around an outer edge of the cap, and wherein a position of the leakage nozzle is farther from the lip portion in the second capping state than a position of the leakage nozzle in the first capping state.
	However, Kubo teaches (fig. 2) wherein the cap (71) has a lip portion (71A) protruding toward the liquid ejection head (4), the lip portion being disposed around an outer edge of the cap, and wherein a position of the leakage nozzle is farther from the lip portion in the second capping state than a position of the leakage nozzle in the first capping state [0028].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Kubo to prevent deposits of ink accumulating in the inspection area from contacting the nozzle plate, lowering the possibility that a leakage current flows between the electrode and the print head [0002].

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Izuo as modified by US 2019/0324094 to Kosugi et al. “Kosugi.”
With regard to Claim 6, Izuo teaches the claimed invention except for wherein the liquid ejection apparatus further comprises a notification device, and wherein the controller is configured to perform: counting, for each of the plurality of nozzles, the number of times of specification as a leakage nozzle; and transmitting, to the notification device, a notification signal in response to a condition that the number of times of specification as a leakage nozzle for one or more nozzles has reached a predetermined number of times.
	However, Kosugi provides a general non analogous art teaching of a notification device as it relates to leakage current (ground fault).  In particular, Kosugi teaches a notification device (12), and wherein the controller (4/5) is configured to perform: counting, for each the number of times of a fault; and transmitting, to the notification device, a notification signal in response to a condition that the number of times of specification as fault has reached a predetermined number of times [0065-0067].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Kosugi to enhance printing efficiency.  
With regard to Claim 7, Izuo teaches the claimed invention except for wherein the liquid ejection apparatus is configured to communicate with an external device, the external device comprising a notification device, and wherein the controller is configured to perform: counting, for each of the plurality of nozzles, the number of times of specification as a leakage nozzle; and transmitting, to the external device, a notification signal in response to a condition that the number of times of specification as a leakage nozzle for one or more nozzles has reached a predetermined number of times.
However, Kosugi provides a general non analogous art teaching of communicating with an external device (3A), the external device comprising a notification device (12), and wherein the controller (4/5) is configured to perform: counting, for each the number of times of a fault; and transmitting, to the notification device, a notification signal in response to a condition that the number of times of specification as fault has reached a predetermined number of times [0065-0067].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Izuo with the teachings of Kosugi to enhance printing efficiency.  

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The primary reason for the allowance of Claim 8 is the inclusion of the limitations wherein the controller is configured to perform specifying the certain nozzle as a leakage nozzle if the certain nozzle is slated to eject ink immediately before the leakage current occurs and the leakage current has occurred between the certain nozzle and the electrode. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 9 is the inclusion of the limitations wherein after the occurrence of the leakage current, determining whether each of the plurality of proximate nozzles has ejected liquid normally; and specifying the certain nozzle in the plurality of proximate nozzles as the leakage nozzle if the leakage current has occurred between the certain nozzle and the electrode.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 10 is the inclusion of the limitations wherein after the occurrence of the leakage current, determining whether each of the plurality of proximate nozzles has ejected liquid normally; and specifying the certain nozzle in the plurality of proximate nozzles as the leakage nozzle if the leakage current has occurred between the certain nozzle and the electrode.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 11 is the inclusion of the limitations wherein the signal output circuit is configured to output the signal including the first signal and the second signal, each of the first signal and the second signal indicating a potential of the electrode, the first signal being amplified by the amplifying circuit, the second signal being not amplified by the amplifying circuit.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claim 12 is the inclusion of the limitations wherein the liquid ejection apparatus further comprises a discharging circuit, and wherein the controller is configured to perform: causing the discharging circuit to discharge in response to determining that the leakage current has occurred between the certain nozzle and the electrode. It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub. 2017/0182767 discloses a buildup sensor arrangement that can detect unwanted ink accumulation on an interior surface of a print head of a continuous inkjet printer. Using the new and unique buildup sensor arrangement the buildup can be detected before it interferes with print quality, or causes an EHT trip due to arcing caused by the high voltages present in the extra high tension deflector plate. As a result, a notification can be generated, the printing operation can be stopped, and/or the accumulation can be automatically cleaned before the accumulation builds to a point where it interferes with the print quality. The disclosed ink build up sensor can be used with any type of continuous inkjet system, including single nozzle, dual nozzle, multi nozzle, and binary array systems [0023].
EP-3228458 discloses an inkjet head comprises a head section, a clock signal generator, a drive controller and a current measurement section. The head section applies a drive voltage to a wall surface of an ink chamber and ejects ink from the ink chamber. The clock signal generator sends a clock signal to the head section. The drive controller stops the clock signal sent to the head section, and applies a predetermined drive voltage to the head section. The current measurement section measures a current flowing to the head section while the drive controller stops the clock signal sent to the head section.

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853